

116 S4004 IS: Fairness in Collegiate Athletics Act
U.S. Senate
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4004IN THE SENATE OF THE UNITED STATESJune 18, 2020Mr. Rubio introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo ensure that college athletes, and not institutions of higher education, are able to profit from their name, image, and likeness, and for other purposes.1.Short titleThis Act may be cited as the Fairness in Collegiate Athletics Act.2.DefinitionsIn this Act—(1)CommissionThe term Commission means the Federal Trade Commission.(2)CompensationThe term compensation means any remuneration, in cash or kind, whether provided at the time or at any subsequent date to a student athlete, except such term shall not include any grant, scholarship, fellowship, tuition assistance, or other form of financial aid provided to a student for pursuing a postsecondary education. (3)Institution of higher educationThe term institution of higher education has the meaning given such term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).(4)Intercollegiate athletic associationThe term intercollegiate athletic association—(A)means—(i)the National Collegiate Athletic Association (or any successor organization); and(ii)any intercollegiate athletic association that the Commission determines is similar in purpose and scope to the association described in clause (i), subject to subparagraph (B); and(B)does not include the National Junior College Athletic Association (or any successor organization) or the National Association of Intercollegiate Athletics (or any successor organization). (5)Student athleteThe term student athlete means an individual who is enrolled in an institution of higher education and engages in postsecondary athletics.(6)Third partyThe term third party means, with respect to any student athlete, any entity other than the institution of higher education in which such student athlete is enrolled.3.Establishment of rules for payment of student athletesNot later than June 30, 2021, any intercollegiate athletic association shall establish—(1)a policy that permits any student athlete to—(A)earn compensation from a third party as a result of the use of the name, image, or likeness of such student athlete; and(B)subject to the requirements under section 3 of the Sports Agent Responsibility and Trust Act (15 U.S.C. 7802), obtain professional representation with respect to matters described in subparagraph (A); and(2)rules and programs for the administration of the policy described in paragraph (1), including—(A)requiring student athletes to report any compensation described in such paragraph, or any agreement to receive such compensation, to the institution of higher education in which they are enrolled and the intercollegiate athletic association within a reasonable period following—(i)the date on which an agreement to receive such compensation is reached between the student athlete and the third party; and (ii)the date on which such compensation is received by the student athlete; and(B)such rules and programs as are deemed necessary to—(i)preserve the amateur status of student athletes;(ii)ensure appropriate recruitment of prospective student athletes; and(iii)prevent illegitimate activity with respect to any third party seeking to recruit or retain student athletes with respect to any institution of higher education, including any third party—(I)with a prior or existing association, either formally or informally, with any institution of higher education; or(II)with a prior or existing financial involvement with respect to postsecondary athletics.4.Enforcement provisions(a)Unfair or deceptive act or practice(1)In generalA violation of section 3 shall be treated as a violation of a rule defining an unfair or deceptive act or practice prescribed under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).(2)Actions by the CommissionThe Commission shall enforce section 3 in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this Act.(3)Enforcement related to nonprofit organizationsNotwithstanding section 4, 5(a)(2), or 6 of the Federal Trade Commission Act (15 U.S.C. 44, 45(a)(2), 46) or any jurisdictional limitation of the Federal Trade Commission, the Commission shall also enforce this Act and any regulations promulgated under this Act, in the same manner provided in paragraphs (1) and (2) of this subsection, with respect to organizations not organized to carry on business for their own profit or that of their members. (b)ExceptionExcept as provided under subsection (a), no cause of action shall lie or be maintained in any court against any intercollegiate athletic association, or any institution of higher education which is a member of such association for the adoption or enforcement of a policy, rule, or program established under section 3.5.PreemptionNo State or political subdivision of a State may adopt, maintain, enforce, or continue in effect any law, regulation, rule, requirement, or standard related to permitting or prohibiting a student athlete to receive compensation from an institution of higher education or a third party as a result of such athlete's performance or participation in postsecondary athletics.